   Case 3:18-ap-03022        Doc 50     Filed 11/06/19 Entered 11/06/19 16:46:02           Desc Main
                                        Document     Page 1 of 2

LBR Form 7016–1 — Attachment B
                                  UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF OHIO
                                       WESTERN
                                       ________________ DIVISION
          18-30213
CASE NO. ________________
         11-32115                                                                 7
                                                                          CHAPTER ________________

                                      CONTESTED MATTER (__)
                                                     18-03022
                                                    11-3266
                                      ADV. PRO. NO. ________________

                                 PLAINTIFF
                                Plaintiffs
JOINT EXHIBITS TO BE OFFERED BY _________________________________________________


DESIGNATION                         DESCRIPTION                           IDENTIFIED      ADMITTED


   1            Medical   Records ofAgreement
                Contract/Construction Teresa Skidmore

                Documents
                Contract      showing
                         payment        Plaintiffs' income,
                                 check ($130,000.00)  payable to Blaine
   2            Builder’s Inc
                including pay stubs & social security statements
                 Documents
                 Contract      showing
                          payment        Plaintiffs'payable
                                  check ($8,000.00)  expenses,
                                                            to Blaine
   3             Builder’s Inc
                 including bills and receipts
                Motion for Work Release letter from Defendant to the
   4            Court.

                Deposition of Defendant John Stoner.
   5

                Affidavit of Mr. Fanslow
   6

                 Text messages between Defendant and Plaintiff
   7

                Chapter 7 Petition of Blaine Builders LLC
   8

                Chapter 7 Petition of John Blaine Stoner
   9

                State of Ohio vs. Taylor; Court View, Court Records of
  10            Matthew Taylor.

                Text message from John Stoner to William Fanslow dated
  11            December 18, 2017.

                Pay stubs from Blaine Builder’s Inc. to Matthew Taylor
  12


                      USE ADDITIONAL SHEET(S) FOR ADDITIONAL EXHIBITS



                                                       – 132 –
   Case 3:18-ap-03022        Doc 50       Filed 11/06/19 Entered 11/06/19 16:46:02           Desc Main
                                          Document     Page 2 of 2

LBR Form 7016–1 — Attachment B
                                  UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF OHIO
                                       WESTERN
                                       ________________ DIVISION
          18-30213
CASE NO. ________________
         11-32115                                                                   7
                                                                            CHAPTER ________________

                                       CONTESTED MATTER (__)
                                                      18-03022
                                                     11-3266
                                       ADV. PRO. NO. ________________
                                 PLAINTIFF
                                Plaintiffs
JOINT EXHIBITS TO BE OFFERED BY _________________________________________________


DESIGNATION                         DESCRIPTION                             IDENTIFIED      ADMITTED


   1            Medical  Records
                Email message from of Teresa
                                   John StonerSkidmore
                                              to William Fanslow
  13            dated October 25, 2017.

                Documents
                Email messageshowing
                              from JohnPlaintiffs'  income,
                                         Stoner to William Fanslow
  2
  14            dated November  06, 2017.
                including pay stubs & social security statements
                 Documents
                 2017         showing
                      1040 Joint         Plaintiffs'
                                 Tax Return of John B.expenses,
                                                       Stoner and Lisa R.
   3
  15             Stoner.
                 including bills and receipts
                2017 MidUSA Credit Union bank statements for Blaine
  16            Builder’s Inc

                Docket of case number #3:18-bk-30475, Blaine Builders
  17            LLC

                Amendment to Schedules, docket number 12
  18

                 Blaine Builders LLC check number 265
  19

                Blaine Builders LLC check number 266
  20

                Blaine Builders LLC check number 271
  21

                Exhibit B of Contract, shows draw schedules attached to
  22            Defendant’s exhibits




                      USE ADDITIONAL SHEET(S) FOR ADDITIONAL EXHIBITS



                                                     – 132 –
